                   Case 1:20-cv-01425-JGK Document 41 Filed 07/20/20 Page 1 of 3




                                              State of New Jersey
PHILIP D. MURPHY                            OFFICE OF THE ATTORNEY GENERAL                                 GURBIR S. GREWAL
   Governor                               DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                    DIVISION OF LAW
SHEILA Y. OLIVER                                      25 MARKET STREET                                    MICHELLE L. MILLER
   Lt. Governor                                           PO Box 093                                                 Director
                                                   TRENTON, NJ 08625-0093


                                                   July 20, 2020

        BY ECF
        Honorable John G. Koeltl, U.S.D.J.
        United States District Court
        Southern District of New York
        Daniel P. Moynihan Federal Courthouse
        500 Pearl Street
        New York, New York 10007-1312

        RE:       State of New Jersey v. Wheeler, Case No. 1:20-cv-01425-JGK

        Dear Judge Koeltl:

             As directed by Your Honor, the parties hereby submit this
        joint correspondence regarding possible settlement of the above-
        captioned matter.

                  Defendants’ Statement:

             EPA has expressed to Plaintiffs a willingness to negotiate
        on the rulemaking schedule, both directly and through mediation.
        While EPA continues to believe that it is impossible to
        promulgate and finalize a rule comprehensively addressing all
        emissions sources in advance of the 2021 ozone season, EPA is
        open to negotiating a rulemaking schedule different from that
        proposed in the Idsal Declaration.

                  Plaintiffs’ Statement:

             The Plaintiffs’ acknowledge EPA’s offer to modify the rule-
        making schedule proposed in the Idsal Declaration, but do not
        believe that the different schedule suggested by EPA addresses
        the States’ concerns or complies with the statute, particularly
        because it will not provide the relief the States are entitled to
        before the 2021 ozone season. Similarly, we do not see mediation
        as a productive endeavor given the significant differences
        between the parties and the extensive efforts at negotiation



                             HUGHES JUSTICE COMPLEX • TELEPHONE: (609)376-2789 • FAX: (609)341-5031
                        New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
      Case 1:20-cv-01425-JGK Document 41 Filed 07/20/20 Page 2 of 3



                                                           July 20, 2020
                                                                 Page 2

undertaken by the parties before the cross-motions for summary
judgment. Therefore, the Plaintiff States respectfully request
that the Court issue a decision and order in this matter.

     New York v. EPA, No. 19-1231 (D.C. Cir. July 14, 2020)

     Your Honor also requested the parties to address whether the
D.C. Circuit’s decision in New York v. EPA had any relevance to
the underlying matter.

     Defendants’ Analysis:

     New York v. EPA, No. 19-1231 (D.C. Cir. July 14, 2020),
confirms the D.C. Circuit’s holdings in Wisconsin v. EPA, 938
F.3d 303 (D.C. Cir. 2019), and New York v. EPA, 781 F. App’x 4
(D.C. Cir. 2019), that the CSAPR Update and CSAPR Close-Out did
not fully comply with the Clean Air Act’s Good Neighbor
Provision, and that EPA must revise the FIPs accordingly. EPA
does not contest this. The New York opinion does not directly
bear upon the key jurisdictional question in this case, whether
the statutory deadline by which to promulgate FIPs remains
outstanding. Nor does it impact the schedule: EPA has already
committed to analyze the 2021 Serious area attainment date for
the 2008 ozone NAAQS and implement, to the extent possible, any
necessary emission control strategies to resolve significant
contribution by that date. See Idsal Decl. ¶ 10. EPA’s proposed
bifurcated rulemaking schedule to allow additional time to
complete a full-remedy rulemaking is expressly premised on a
demonstration of impossibility in compliance with Wisconsin. See
id.

     Plaintiffs’ Analysis:

     In New York v. EPA, No. 19-1231 (July 14, 2020), the D.C.
Circuit Court of Appeals vacated and remanded the EPA’s denial of
the State of New York’s March 2018 petition under section 126(b)
of the Clean Air Act (Act), 42 U.S.C. § 7426(b). Slip Op. at 3.
New York’s petition sought a finding from EPA that approximately
350 specific stationary sources in nine upwind states were
operating in violation of the Good Neighbor Provision of the Act,
42 U.S.C. § 7410(a)(2)(D)(i)(I), by significantly contributing to
nonattainment or interfering with maintenance of the 2008 and
2015 ozone national ambient air quality standards (NAAQS) in New
York.

     Section 126 is one of several provisions in the Act that
seek to remedy the interstate transport of air pollution from
      Case 1:20-cv-01425-JGK Document 41 Filed 07/20/20 Page 3 of 3



                                                           July 20, 2020
                                                                 Page 3

upwind to downwind States. Section 126 provides a source-specific
remedy that allows for direct federal regulation of specific
sources or groups of sources to address their distinct
contributions to cross-state pollution — a remedy that is
separate   and   independent   from   the   state-level   federal
implementation plans (FIPs) at issue in this deadline enforcement
litigation. 1

     The section 126 Petition at issue in New York relates to
EPA’s unmet FIP obligations at issue in this case only to the
extent that both concern upwind violations of the Good Neighbor
Provision under the 2008 ozone NAAQS. Because section 126 is an
independent remedy directed at specific sources, even if on
remand from the New York decision EPA were to grant New York’s
section 126 petition in whole or in part, it would provide relief
only from a defined group of specific sources that would be
required to operate according to specific emissions limits set
for each source by EPA under section 126(c), 42 U.S.C. § 7426(c).
Any EPA findings under section 126(b) and emissions limits
established under section 126(c) would not fulfill EPA’s unmet
statutory obligation to promulgate FIPs for the upwind states
named in the complaint or necessarily provide the complete remedy
for the plaintiff states required by the Act. Therefore, the
relief plaintiffs seek in the complaint and on this motion are
unaffected by New York and remain necessary to ensure EPA’s
expeditious compliance with the Act.

     Please contact me if you have any questions.

                           Very Truly Yours,

                           GURBIR S. GREWAL
                           ATTORNEY GENERAL OF NEW JERSEY

                        By:_/s/ Robert J. Kinney
                           Robert J. Kinney
                           Deputy Attorney General

C:   AUSA Lucas Issacharoff, USAO for the Southern District of NY
     (by e-mail)
     Counsel of Record via CM/ECF

1 States need not wait for the completion of state or federal
implementation plans under the Good Neighbor Provision before
petitioning EPA for source-specific relief under section 126.
Appalachian Power Co. v. EPA, 249 F.3d 1032, 1047-48 (D.C. Cir.
2001).
